 



Exhibit 10.1
(POST TENSION OF NEVADA LOGO) [d48911d4891101.gif]     Magic Communications,
Inc.
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on August ___,
2007, by and between Magic Communications, Inc. (the “Company”), and C. Dean
Homayouni, Esq., CPA (“Executive”).
W I T N E S S E T H:
     WHEREAS, the Company desires to employ Executive as Chief Financial Officer
of the Company from and after the Effective Date until such date as his term of
employment shall end pursuant to the terms and conditions contained herein;
     WHEREAS, Executive desires to be employed by the Company in such position
and for such period pursuant to the terms and conditions contained herein;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants,
and undertakings contained in this Agreement, and intending to be legally bound,
the Company and Executive agree as follows:

I.   Employment Period. Subject to the terms and conditions of this Agreement,
Executive’s employment with the Company shall begin on August ___, 2007 (the
“Effective Date”) and shall continue through August ___2010 (the “Term”).   II.
  Position and Duties.

  A.   During the Term of this Agreement, Executive shall be the Chief Financial
Officer of the Company and shall have such duties and responsibilities as are
customary for such position and consistent with those duties and
responsibilities of a Chief Financial Officer of a corporation that is
comparable to the Company. Executive shall report directly to the Chief
Executive Officer of the Company and to the Board of Directors of the Company
(the “Board”). Executive’s services shall be performed at the offices of the
Company located in Henderson, Nevada or an office that is located no more than
25 miles from such offices, subject to reasonable travel requirements.     B.  
Excluding periods of vacation, sick leave and disability to which Executive is
entitled pursuant to the terms of this Agreement, during the Term, Executive
agrees to devote substantially all of his business time to the performance of
his duties and responsibilities under this Agreement; provided that Executive
may (i) engage in civic or charitable activities, including serving on
corporate, civic, educational, philanthropic or charitable boards or committees,
(ii) manage Executive’s personal investments and (iii) remain as a Member of the
Board of Directors of Silver State Ethanol, Inc. and subsidiaries and perform
limited outside legal services for his current law practice clients, provided
further, that, in each case, such activities do not materially interfere with
the performance of Executive’s duties and responsibilities hereunder. Executive
represents and warrants to the Company that he is not aware of any actual or
potential conflicts between the Services currently being provided and the
interests of the Company.

III.   Compensation and Reimbursement. As compensation to Executive for his
employment services under this Agreement:

  A.   Base Salary. The Company shall pay to Executive a base salary at an
annual rate equal to $150,000 per year (the “Base Salary”), which shall be paid
in accordance with the Company’s payroll practices for executive officers, but
not less frequently than monthly. The Base Salary shall be

1179 Center Point Drive n Las Vegas, NV 89074 n (702) 565-7866 n Fax
(702) 565-1885

1



--------------------------------------------------------------------------------



 



(POST TENSION OF NEVADA LOGO) [d48911d4891101.gif]     Magic Communications,
Inc.

      subject to annual review by the Board or the Compensation Committee (or
similar committee) of the Company (the “Compensation Committee”) whereupon the
Base Salary may be increased (but not decreased) at their sole discretion.    
B.   Annual Incentive Bonus. Executive shall be given the opportunity to earn an
incentive bonus (the “Incentive Bonus”) for each calendar year (or portion
thereof) during the Term of this Agreement. The actual amount payable to
Executive as an Incentive Bonus with respect to a Performance Year (as defined
below) shall be dependent upon a review by the Compensation Committee of
Executive’s performance during the calendar year or portion thereof that
employment services are provided under this Agreement (each such year or portion
thereof to which the performance objectives relate is referred to as a
“Performance Year”) and the achievement of performance objectives established by
the Board or the Compensation Committee during such Performance Year.
Executive’s target Incentive Bonus opportunity for each Performance Year during
the Term is 20% of the applicable year of Base Salary at the highest rate in
effect during such Performance Year (the “Target Bonus Opportunity”).
Accordingly, depending on the review by the Board of Directors of Executive’s
performance and the attainment of the performance objectives during the
Performance Year, the actual amount payable as the Incentive Bonus to Executive
for each Performance Year during the Term of this Agreement may be less than,
greater than or equal to the Target Bonus Opportunity. Any Incentive Bonus shall
be paid at the same time as similar bonuses are payable to other officers of the
Company, but in no event later than two and a half (2 1/2) months following the
end of the Performance Year with respect to which such Incentive Bonus is to be
paid.     C.   Equity Compensation and Equity Award. Executive shall be granted:
(i) 83,333 Shares of Restricted Stock on January 2, 2008, (ii) 83,333 Shares of
Restricted Stock on the first anniversary date of the this agreement and
(iii) shall earn and accrue another 13,889 shares of restricted stock per month
for twenty-four (24) thereafter. The stock under (i) shall be issued on
January 2, 2008, the stock under (ii) shall be issued on the anniversary date of
this Agreement and the stock earned under (iii) shall be issued on June 30 and
December 31 of each year. If Executives employment is terminated by either the
Company or the Executive, then all earned accrued stock shall be issued within
ten (10) days of Executive’s last day of employment.     D.   Benefits. During
the Term, Executive shall receive employee benefits and be eligible to
participate in all employee benefit plans in a manner commensurate with the
other senior executive officers of the Company.     E.   Business Expenses.
During the Term, Executive shall be entitled to receive prompt reimbursement for
all expenses incurred by Executive in the performance of his duties and
responsibilities hereunder, subject to such written documentation as the Company
may reasonably require in accordance with its standard expense reimbursement
practices and policies.     F.   Office and Support Staff. During the Term,
Executive shall be entitled to an office and secretarial and other assistance
consistent with his position and the support provided to the other senior
executive officers of the Company.     G.   Vacation. Executive shall be
entitled to two (2) weeks paid vacation per year that shall increase to three
(3) weeks after two years of employment .     H.   Professional Training.
Executive shall be entitled to sixty (60) hours paid time per year to complete
Continuing Professional Education to maintain his status as a Certified Public
Accountant and licensed Attorney for the State of Nevada and the State of
California. The

1179 Center Point Drive n Las Vegas, NV 89074 n (702) 565-7866 n Fax
(702) 565-1885

2



--------------------------------------------------------------------------------



 



(POST TENSION OF NEVADA LOGO) [d48911d4891101.gif]     Magic Communications,
Inc.

      Company shall reimburse Executive for all course fees paid by Executive to
maintain his professional licenses. The Company shall pay for Executive’s annual
dues and fees to the Nevada Board of Accountancy, The California Board of
Accountancy, The American Institute of Certified Public Accountants, The Nevada
Bar Association, The California Bar Association and Clark County Bar
Association.

IV.   Employment Termination.

  A.   At End of Term. Executive’s employment shall terminate at the end of the
Term.     B.   Death or Disability. Executive’s employment shall terminate
automatically upon Executive’s death. The Company may terminate Executive’s
employment after having established Executive’s Disability (as defined below) by
giving the Executive a Notice of Termination (as defined below). For purposes of
this Agreement, “Disability” shall mean any physical or mental illness,
impairment or infirmity which materially impairs Executive’s ability to perform
the essential functions of his position, including his essential duties and
responsibilities under this Agreement, with reasonable accommodation, for at
least one hundred eighty (180) days during any 365-consecutive-day period.
Notwithstanding the foregoing, to the extent that any payment or benefit under
this Agreement that is subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) may be triggered due to a Disability, “Disability”
shall mean Executive (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under a Company-sponsored group disability plan.
    C.   With or Without Cause. The Company may terminate Executive’s employment
with or without Cause. For purposes of this Agreement, “Cause” shall mean: (i)
Executive’s willful and continued failure to perform substantially his duties
with the Company (other than any such failure resulting from Executive’s
Disability or any such failure subsequent to Executive being delivered notice of
the Company’s intent to terminate Executive’s employment without Cause or
delivering to the Company a notice of Executive’s intent to terminate for Good
Reason) after a written demand for substantial performance is delivered to
Executive by the Board, the Compensation Committee or the Chief Executive
Officer of the Company which specifically identifies the manner in which the
Board, the Compensation Committee or the Chief Executive Officer of the Company
believes Executive has not substantially performed Executive’s duties and
Executive, after a period of no less than thirty days as set forth in the
Company’s notice, has failed to cure such failure; (ii) Executive’s willful
dishonesty or misconduct in the performance of his duties that could reasonably
be expected to cause a material harm to the Company or any of its subsidiaries;
(iii) Executive’s involvement in a transaction in connection with the
performance of his duties to the Company or any of its subsidiaries which has
not been disclosed to the Board or Company and which is adverse to the interests
of the Company or its subsidiaries and which is engaged in for personal profit
(whether for the benefit of Executive or any other person or entity related to
Executive or with respect to which Executive has a material interest); or (iv)
Executive’s conviction (by a court of competent jurisdiction) of, or a plea of
nolo contendere to, any crime that constitutes a felony under federal, state or
local law (other than a motor vehicle violation for which no custodial penalty
is imposed). For purpose of the definition of Cause set forth above, no act or
failure to act shall be considered “willful” unless done or omitted to be done
by Executive in bad

1179 Center Point Drive n Las Vegas, NV 89074 n (702) 565-7866 n Fax
(702) 565-1885

3



--------------------------------------------------------------------------------



 



(POST TENSION OF NEVADA LOGO) [d48911d4891101.gif]     Magic Communications,
Inc.

      faith and without reasonable belief that Executive’s action was in the
best interests of the Company and its subsidiaries. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by Executive in good faith and in the best
interests of the Company.     D.   With or Without Good Reason. Executive may
terminate his employment with or without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean, without Executive’s express written
consent: (i) a reduction in Executive’s Base Salary or a material reduction or
discontinuance of any material benefit plan; (ii) a failure to award an
Incentive Bonus to Executive in an amount equal to at least 75% of Executive’s
Target Bonus Opportunity for any Performance Year ending after December 31,
2006; (iii) a failure on the part of the Company to grant or cause to be granted
to Executive the Equity Award as previously discussed; (iv) any change in the
position, duties, responsibilities (including reporting responsibilities) or
status of Executive that is inconsistent and adverse to Executive in any
material respect with Executive’s position, duties, responsibilities or status
with or to the Company as a public company as of the Effective Date (including
Executive not serving as the Chief Financial Officer of the Company); (v) a
requirement by the Company that Executive be based in an office that is located
more than 25 miles from Executive’s principal place of employment as of the
Effective Date; or (vi) any material failure on the part of the Company to
comply with and satisfy the terms of this Agreement; provided, that a
termination by Executive with Good Reason shall be effective only if Executive
delivers to the Company a Notice of Termination for Good Reason within ninety
(90) days after Executive first learns of the existence of the circumstances
giving rise to Good Reason and within thirty (30) days following delivery of
such Notice of Termination for Good Reason, the Company has failed to cure the
circumstances giving rise to Good Reason to the reasonable satisfaction of
Executive; provided further, that Executive shall not be required to deliver to
the Company a Notice of Termination within ninety (90) days after Executive
first learns of the existence of circumstances giving rise to Good Reason
pursuant to clause (iv) above.     E.   Notice of Termination. Any termination
by the Company with or without Cause or on account of Disability, or by
Executive with or without Good Reason, shall be communicated in writing to the
other party hereto (a “Notice of Termination”). Such Notice of Termination shall
include: (i) the specific termination provision of this Agreement relied upon,
(ii) reasonable detail as to the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) if the termination date is different from the date of the receipt of
such notice, the specified termination date.

V.   Company Obligations Upon An Employment Termination.

  A.   End of Term. Upon termination of Executive’s employment at the end of the
Term pursuant to Section IV.A. above, Executive shall be entitled to the
following:

  1.   100% of all vested Equity Awards held by Executive as of the date of such
termination shall become vested. For the avoidance of doubt, any Equity Awards
that are scheduled to vest on or before such termination date shall be
considered vested rather than unvested for the purpose of determining the amount
of vested Equity Awards as of the date of such termination; and     2.   A lump
sum payment, to be paid on the tenth business day following such termination,
equal to the sum of the Accrued Obligations (as defined below) and the Pro Rata
Bonus Amount (as defined below).

1179 Center Point Drive n Las Vegas, NV 89074 n (702) 565-7866 n Fax
(702) 565-1885

4



--------------------------------------------------------------------------------



 



(POST TENSION OF NEVADA LOGO) [d48911d4891101.gif]     Magic Communications,
Inc.

  B.   Death or Disability. Upon termination of Executive’s employment due to
death or Disability, Executive (or Executive’s beneficiaries, as applicable)
shall be entitled to the following:

  1.   A lump sum payment, to be paid on the tenth business day following such
termination, equal to the sum of the Accrued Obligations (as defined below) and
the Pro Rata Bonus Amount (as defined below). For purposes of this Agreement,
“Accrued Obligations” shall mean all amounts earned or accrued through the date
of termination but not paid as of the date of termination, including but not
limited to (a) Base Salary, (b) expenses incurred by the Executive for the
period ending on the date of termination, (c) vacation pay and (d) any unpaid
Incentive Bonus with respect to the most recently completed Performance Year
prior to the date on which such termination occurs, provided, that if such
termination occurs prior to the determination by the Board or the Compensation
Committee of the Incentive Bonus with respect to the most recently completed
Performance Year, then an amount equal to the most recent Incentive Bonus
awarded to Executive. For purposes of this Agreement, the “Pro Rata Bonus
Amount” shall mean an amount representing a pro rata portion (based on the
number of days in the period beginning on the first day of the current
Performance Year and ending on the date of termination) of the greater of
(a) 100% of the Target Bonus Opportunity for the Performance Year in which such
termination occurs or (b) 100% of the Incentive Bonus awarded to Executive in
respect of the most recent Performance Year for which an Incentive Bonus has
been awarded;     2.   To the extent permitted by the Company’s plans at the
time of termination, the continuation of medical, dental, life insurance,
disability and other welfare benefits (to the extent made available to Executive
and his dependents prior to termination) for Executive (and his dependents) for
one year following termination, provided, that if Executive’s continued
participation in any such medical, dental, life insurance, disability or other
welfare plan is not permitted, Executive shall be entitled to a lump sum
payment, to be paid on the tenth business day following such termination, equal
to the cost to the Company of providing benefits under such plan(s) in which he
(or his dependents) is unable to participate for such one year period; and

  C.   By Company for “Cause” or by Executive without “Good Reason”. In the
event of a termination of employment by the Company for Cause or a resignation
by the Executive without Good Reason (other than pursuant to Section IV.A
above), Executive shall be entitled to the following:

  1.   A lump sum payment, to be paid on the tenth business day following such
termination, equal to the Accrued Obligations; and     2.   Executive shall
retain all Equity Awards held by Executive that have vested as of such
termination.

  D.   By Company without “Cause” or by Executive for “Good Reason”. In the
event of a termination of employment by the Company without Cause (other than
pursuant to Section IV.A above) or a resignation by the Executive with Good
Reason, Executive shall be entitled to the following:

  1.   A lump sum payment, to be paid on the tenth business day following such
termination, equal to the sum of:

  a.   The Accrued Obligations;     b.   The Pro Rata Bonus Amount;     c.   Six
Months of Base Salary at the rate then in effect; and

1179 Center Point Drive n Las Vegas, NV 89074 n (702) 565-7866 n Fax
(702) 565-1885

5



--------------------------------------------------------------------------------



 



(POST TENSION OF NEVADA LOGO) [d48911d4891101.gif]     Magic Communications,
Inc.

  2.   All vested Equity Awards held by Executive as of the date of such
termination shall become vested upon such termination.

  E.   By Company without “Cause” or by Executive for “Good Reason” in
connection with a Change in Control. Notwithstanding the foregoing, in the event
of a termination of employment by the Company without Cause (other than pursuant
to Section IV.A above) or a resignation by the Executive with Good Reason (i) at
the request of any third party participating in or causing a Change in Control
or (ii) within twelve (12) months following a Change in Control, Executive shall
be entitled to the following:

  1.   A lump sum payment, to be paid on the tenth business day following such
termination, equal to the greater of:

  a.   the amount contemplated to be paid to Executive pursuant to Section V.D.1
above upon a termination of employment by Company without “Cause” (other than
pursuant to Section IV.A above) or by Executive for “Good Reason” in the absence
of a Change in Control; or     b.   the sum of the following:

  (i)   The Accrued Obligations;     (ii)   The Pro Rata Bonus Amount;     (iii)
  Base Salary then in effect for the remainder of the Term; and

  2.   Executive shall retain all Equity Awards that have vested as of such
termination.

               For purposes of this Agreement, “Change in Control” shall mean Ed
Hohman and John Hohman, any corporation or trust they may control or their
immediate family members may control no longer owning more than 50% of the stock
of the voting stock of the Company.

VI.   Change in Control. Notwithstanding anything herein to the contrary, all
unvested Equity Awards held by Executive as of the date of a Change in Control
during the Term of this Agreement shall become vested upon such Change in
Control.   VII.   Restrictive Covenants.

  A.   Confidential Information. Without the prior written consent of the
Company, except (i) as reasonably necessary in the course of carrying out his
duties hereunder or (ii) to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency,
Executive shall not disclose any trade secrets, customer lists, marketing plans,
sales plans, manufacturing plans, management organization information (including
data and other information relating to members of the Board and management of
the Company or its subsidiaries), operating policies or manuals, business plans,
financial records or other financial, commercial, business or technical
information relating to the Company or its subsidiaries designated as
confidential or proprietary that the Company or its subsidiaries may receive
belonging to suppliers, customers or others who do business with the Company or
its subsidiaries (collectively, “Confidential Information”) unless such
Confidential Information has been previously disclosed to the public by the
Company or its subsidiaries or has otherwise become available to the public
(other than by any action of Executive in breach of this Agreement or his
obligations to the Company and its subsidiaries).

1179 Center Point Drive n Las Vegas, NV 89074 n (702) 565-7866 n Fax
(702) 565-1885

6



--------------------------------------------------------------------------------



 



(POST TENSION OF NEVADA LOGO) [d48911d4891101.gif]     Magic Communications,
Inc.

  B.   Non-Competition; Non-Solicitation. Executive will not, during the term of
this Agreement, and for a period of one (1) year immediately following
termination of employment: (i) directly or indirectly induce or solicit any
employee of the Company or any of its subsidiaries to terminate such employment
with the Company or its subsidiaries or directly or indirectly be involved in
the hiring of any such employee, provided, that Executive knows that such
employee is an employee of the Company or any of its subsidiaries at the time of
such hiring.     C.   Non-Disparagement. During the Term and at any time
thereafter, Executive agrees that Executive will not, directly or indirectly,
make or cause to be made any statement or criticism which is materially adverse
to the interests of the Company or its subsidiaries; nor will Executive take any
action that may reasonably cause the Company or its subsidiaries significant
embarrassment, humiliation, or otherwise cause or contribute to the Company or
its subsidiaries being held in disrepute by the public or the Company’s or its
subsidiaries’ customers or employees, except as required by applicable law;
provided, however, that nothing in this Section VII.C shall be interpreted to
preclude Executive’s honest and good faith reporting to the Company, its
counsel, or appropriate legal enforcement authorities. Company agrees that
employees and directors of the Company and its subsidiaries will not, directly
or indirectly, make or cause to be made any statement or criticism which is
materially adverse to the interests of Executive; nor will employees and
directors of the Company and its subsidiaries take any action that may
reasonably cause Executive significant embarrassment, humiliation, or otherwise
cause or contribute to Executive being held in disrepute by the public or the
business community at large, except as required by applicable law.     D.  
Reasonableness of Restrictions. Executive acknowledges that (i) the restrictions
provided in this Section VII are necessary for the protection and to maintain
the goodwill of the Company; (ii) Executive’s ability to work and earn a living
is not unreasonably restrained by these restrictions and these restrictions do
not impose an undue hardship on Executive’s ability to earn a living;
(iii) should any provision of this Agreement (including but not limited to
Section VII hereof) be found to be invalid or unenforceable by a court of
competent jurisdiction, such provision shall be deemed amended or modified so as
to permit those provisions to be enforceable under the laws and public policies
applied in the jurisdiction to which enforcement is sought; (iv) the Company
will be entitled to enforce such provision for such period of time and within
such area as may be determined to be reasonable by a court of competent
jurisdiction; and (v) this Section VII.D shall continue to be in effect beyond
the termination of Executive’s employment with the Company, regardless of the
reason, to the extent provided herein.

VIII.   Miscellaneous. Executive acknowledges that Executive (i) has carefully
read this Agreement in its entirety and has had an adequate opportunity to
consider it and has consulted independent counsel of Executive’s choice, who has
answered to Executive’s satisfaction all question Executive had regarding the
meaning and significance of any of the provisions of this Agreement (ii) fully
understands all the terms of this Agreement and their significance,
(iii) knowingly and voluntarily assents to all the terms and conditions
contained herein, (iv) is signing this Agreement voluntarily and of Executive’s
own free will and (v) agrees to abide by all the terms and conditions contained
herein. The language used in this Agreement shall be deemed to be the language
mutually chosen by the parties hereto to reflect their mutual intent, and no
doctrine of strict construction shall be applied against any party hereto.   IX.
  Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company

1179 Center Point Drive n Las Vegas, NV 89074 n (702) 565-7866 n Fax
(702) 565-1885

7



--------------------------------------------------------------------------------



 



(POST TENSION OF NEVADA LOGO) [d48911d4891101.gif]     Magic Communications,
Inc.

    and for which Executive may qualify in the sole discretion of the
Compensation Committee.   X.   Indemnification. The Company and its successors
and/or assigns will indemnify, hold harmless, and defend Executive to the
fullest extent permitted by applicable law and the By-Laws and Certificate of
Incorporation of the Company with respect to any claims that may be brought
against Executive arising out of or related to any action taken or not taken in
Executive’s capacity as an employee, officer or director of the Company or any
of its affiliates, including, without limitation, the advancement of legal fees
and expenses, as such fees and expenses are incurred by Executive. In addition,
Executive shall be covered, in respect of Executive’s activities as an officer
or director of the Company or any of its affiliates, by the Company’s (or any of
its affiliates’) Directors and Officers liability policy or other comparable
policies, if any, obtained by the Company’s (or any of its affiliates’)
successors, to the fullest extent permitted by such policies.   XI.   Notices.
For purposes of this Agreement, notices, demands, and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when (a) delivered by hand; (b) sent by prepaid first class mail
(airmail if to an address outside the country of posting); or (c) sent by
facsimile transmission with confirmation of transmission, as follows:

If to Executive, addressed to:
C. Dean Homayouni, Esq., CPA
7764 Painted Sunset Drive
Las Vegas, Nevada 89149
Fax: (702) 433-0700
If to the Company, addressed to:
Magic Communications, Inc.
Attn: Chief Executive Officer
1179 Center Point Drive
Henderson, NV 89074

XII.   Assignment/Successor Obligations. The rights and obligations of the
Company under this Agreement shall inure to the benefit of and be binding upon
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) of the Company. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor thereto. This Agreement shall
not be assignable by the Company without the prior written consent of Executive
(which shall not be unreasonably withheld).   XIII.   Amendment. This Agreement
may not be amended or modified except by an instrument in writing executed by
both the Company and Executive.   XIV.   Dispute Resolution. Any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Clark County, Nevada under the Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”) then currently
in effect, as modified herein. Arbitration proceedings shall take place in Clark
County, Nevada, before a single neutral arbitrator who shall be a lawyer. In the
event of breach or threatened breach by Executive or the Company of any
provision hereof, the Company and Executive shall be entitled to seek temporary
or preliminary injunctive relief or other equitable relief to which either of
them may be entitled pending the outcome of any arbitration proceeding, without
the posting of any bond or other security. Executive consents to the
jurisdiction of Nevada courts for such purpose. The arbitrator shall have
authority to award any remedy or relief that a court of the State of Nevada or
federal court located in

1179 Center Point Drive n Las Vegas, NV 89074 n (702) 565-7866 n Fax
(702) 565-1885

8



--------------------------------------------------------------------------------



 



(POST TENSION OF NEVADA LOGO) [d48911d4891101.gif]     Magic Communications,
Inc.

    the State of Nevada could grant in conformity to applicable law on the basis
of claims actually made in the arbitration. Any arbitration award shall be
accompanied by a written statement containing a summary of the issues in
controversy, a description of the award, and an explanation of the reasons for
the award. The arbitrator’s award shall be final and judgment may be entered
upon such award by a court of competent jurisdiction. This arbitration procedure
will be governed by the Federal Arbitration Act as will any actions to compel,
enforce or vacate proceedings, awards, orders of the arbitration or settlement
under this procedure.   XV.   Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada, without regard
to any choice of law or conflicts of law doctrines (whether of the State of
Nevada or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nevada.   XVI.   Validity. The
provisions of this Agreement shall be deemed to be severable, and the invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of any other provision. The parties hereto agree that a court of
competent jurisdiction making a determination of the invalidity or
unenforceability of any term or provision of this Agreement shall have the power
to reduce the scope, duration or area of any such term or provision, to delete
specific words or phrases or to replace any invalid or unenforceable term or
provision in this Agreement with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified. The breach by the Company of any obligation or duty to Executive shall
entitle Executive to his appropriate remedy at law but shall not, of itself,
relieve Executive of any other obligation set forth in this Agreement.   XVII.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.   XVIII.   Effect of Agreement. The
terms of this Agreement shall supersede any obligations and rights of the
Company and Executive, respecting employment, compensation and employee benefits
on or after the Effective Date.

               IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first above written.

                  Magic Communications, Inc.
 
           
 
  By:        
 
  Name:  
 
Edward Hohman    
 
  Title:   President    
 
                Magic Communications, Inc.
 
           
 
  By:        
 
  Name:  
 
John Hohman    
 
  Title:   Chief Operating Officer    
 
                EXECUTIVIE
 
           
 
  By:        
 
  Name:  
 
C. Dean Homayouni, Esq., CPA    

1179 Center Point Drive n Las Vegas, NV 89074 n (702) 565-7866 n Fax
(702)565-1885

9